Ausnrm
            OFFICIATSKrMBFROM COURT OF CRIMINAL APPEALS OF TEXAS
                  PQKS)8 .CAEITOL STATION, AUSTIN, TEXAS 78711
            OFFi©&£LrL_.„_.
            STAT£WF%lxAS'             iw,<

            ^EMALTYFOR ''/:
                                                        0 2 1M.
                fE USE' ?>                                           FEB03 2015




Ionian "/two pages..,. He also did no, include ao^«g*™>«*
his memorandum.
                                                                   UTF
                           QUIRINO MACHIN SANCHEZ
        ^                  MOORE (MTC) - IPC #1665404

                                                                                  "I